Case 1:18-cr-00423-GBD Document 75

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee eee eee ee ee ee eee ee ee eee ee x
UNITED STATES OF AMERICA,
-against- :

FATIMA WOODS, :
Defendant. :

woe ee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for March 31, 2021 at 10:00 am will occur as a

videoconference using the Skype platform.

To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others will participate
by telephone. Due to the limited capacity of the Skype system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

Filed 03/29/21 Page 1 of 4

at

pms
ig

18 Crim. 423 (GBD)

conference by calling (917) 933-2166 and entering the code ID 298053958.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Internet Explorer to access Skype for Business;
2. Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;

4. Unless the participant is using a mobile telephone to access Skype for

Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference —- whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

 

 

 

 
Case 1:18-cr-00423-GBD Document 75 Filed 03/29/21 Page 2 of 4

If applicable, defense counsel shall discuss the attached Waiver of Right to be Present at
Criminal Proceeding with the Defendant prior to the proceeding. Ifthe Defendant consents, and
is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of
March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24
hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to
obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the
outset of the proceeding to determine whether it is appropriate for the Court to add the Defendant’s
signature to the form.

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding.
To the extent any documents require the Defendant’s signature, defense counsel should endeavor
to get them signed in advance of the proceeding as set forth above; if defense counsel is unable to
do so, the Court will conduct an inquiry during the proceeding to determine whether it is

appropriate for the Court to add the Defendant’s signature.

Dated: New York, New York SQ-ORDERED.

March 29, 2021 TF
A dese A. Dan J

GOR B. DANIELS
ited States District Judge

 

 

 
Case 1:18-cr-00423-GBD Document 75 Filed 03/29/21 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
“wv PRESENT AT CRIMINAL
PROCEEDING
Defendant. , -CR- (GBD)

Check Proceeding that Applies

Date:

Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. {| have consulted
with my attorney about those charges. | have decided that | wish to enter a plea of guilty
to certain charges. |! understand | have a right to appear before a judge in a courtroom
in the Southern District of New York to enter my plea of guilty and to have my attorney
beside me as {| do. [am also aware that the public health emergency created by the
COVID-19 pandemic has interfered with travel and restricted access to the federal
courthouse. Ihave discussed these issues with my attorney. By signing this document,
| wish to advise the court that | willingly give up my right to appear in person before the
judge to enter a plea of guilty. By signing this document, | also wish to advise the court
that | willingly give up any right | might have to have my attorney next to me as | enter my
plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding.
| also want the ability to speak privately with my attorney at any time during the
proceeding if | wish to do so.

 

 

Print Name Signature of Defendant

Sentence

| understand that | have a right to appear before a judge in a courtroom in the Southern
District of New York at the time of my sentence and to speak directly in that courtroom
to the judge who will sentence me. | am also aware that the public health emergency
created by the COVID-19 pandemic has interfered with travel and restricted access to the
federal courthouse. | do not wish to wait until the end of this emergency to be

 

 
Date:

Case 1:18-cr-00423-GBD Document 75 Filed 03/29/21 Page 4 of 4

sentenced. | have discussed these issues with my attorney and willingly give up my right
to be present, at the time my sentence is imposed, in the courtroom with my attorney
and the judge who will impose that sentence. By signing this document, | wish to advise
the court that | willingly give up my right to appear in a courtroom in the Southern District
of New York for my sentencing proceeding as well as my right to have my attorney next
to me at the time of sentencing on the following conditions. | want my attorney to be
able to participate in the proceeding and to be able to speak on my behalf at the
proceeding. | also want the ability to speak privately with my attorney at any time
during the proceeding if ! wish to do so.

 

 

Print Name Signature of Defendant

| hereby affirm that | am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. | affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.

Date:

 

 

Print Name Signature of Defense Counsel

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The
interpreter also translated this document, in its entirety, to the defendant before the defendant

signed it. The interpreter’s name is:

Date:

Accepted:

 

 

Signature of Defense Counsel

 

Signature of Judge
Date:

 

 
